DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is PERACCHIA (US 2005/0025792 A1, Publ. Feb. 3, 2005; hereinafter, “Peracchia”).  Peracchia is directed to self-emulsifying and self microemulsifying formulations for the oral administration of taxoids.  Peracchia, title & abstract.  In this regard, Peracchia teaches an exemplary 3-component system, e.g., Cremophor EL/Peceol/Miglyol 812N with 50 mg/g taxoid drug, (Peracchia, par. [0084]) for “oral administration” (Peracchia, title & abstract), wherein the taxoid drug is “a taxoid of formula lb” (Peracchia, par. [0074]), whereby it is noted:
(a) “a taxoid of formula lb” (Peracchia, par. [0074]), e.g., paclitaxel (Peracchia, par. [0013], Formula Id) is the taxoid drug (Peracchia, par. [0084]), which relate to the requirements of independent claim 1 for “paclitaxel”;
(b) “Miglyol 812N” (Peracchia, par. [0084]) is disclosed by Peracchia as “caprylic/caprix triglyceride” among “[m]edium-chain triglycerides” (Peracchia, par. [0071], Table 1), which relates to the requirements for a “medium chain triglyceride” of independent claim 1;
(c) “Peceol” (Peracchia, par. [0084]) is disclosed by Peracchia as “Peceol® (Glyceryl monooleate)” and a “co-surfactant [that] is an amphiphilic surfactant with lipophilic character with an HLB (HLB stands for hydrophilic- lipophilic balance) of less than 10” (Peracchia, par. [0039]), which relates to the instant requirements for “an oleoyl glycerol complex having 30 to 65 % by weight of monooleoyl glycerol contents; 15 to 50 % by weight of dioleoyl glycerol contents; and 2 to 20 % by weight of trioleoyl glycerol contents” of independent claim 1;
(d) “Cremophor EL” (Peracchia, par. [0084]) is disclosed by Peracchia as “POE hydrogenated castor oil” among “[a]mphiphilic surfactants with hydrophilic character (HLB > 10)” (Peracchia, par. [0071], Table 1), but not “a surfactant selected from the group consisting of polyoxyethylene-polyoxypropylene block copolymer, sorbitan ester, polyoxyethylene sorbitan, and polyoxyethylene ether,” e.g., “Tween 80” as required by claim 1.
However, it is noted that although surfactants such as “Tween 80” are known (see US 2011/0104268 A1 by Pachot et al., at par. [0060]-[0063], which is discussed at par. 10-11 of the 09/06/2019 Office action claim 1 for:
(c) 30 to 70 % by weight of the oleoyl glycerol complex [...];
(d) 5 to 30 % by weight of a surfactant selected from the group consisting of [...] sorbitan ester, [...].
In this regard, applicant evidences that modifying Peracchia’s 3-component system, e.g., Cremophor EL/Peceol/Miglyol 812N with 50 mg/g taxoid drug, (Peracchia, par. [0084]) to contain 50 wt.% “Peceol” (Peracchia, par. [0084], i.e., the “oleoyl glycerol complex” or component “(c)” of the instant claims) results in a non-clear solution:
5. In order to support the Applicant's argument by evidentiary experiments in response to the Examiner's assertion, the following experiments, in addition to the experiments presented in the previous Rule 132 Declaration dated May 24, 2019, were conducted:
[Experiments]
a. Preparation of Test Formulations - Formulations were prepared following the procedure described in Example 1 in the specification, using paclitaxel in the concentration of 174 mg/g, (A) in the Peracchia's 3-component system of Cremophor EL/Peceol/Miglyco 812 having the weight ratio of 60:20:20, and (B) in the 3-component system of Cremophor EL/Peceol/Miglyco 812 having the weight ratio of 30:50:20, where the amount of Peceol is increased to 50 to support the Applicant's argument as indicated by the Examiner.
b. Test Results - The obtained formulations were tested according to the same procedures described in Experimental Example 1 (1) in the specification: the obtained formulations were stored at 4 °C for 8 hours and then allowed to stand at 25 °c for 72 hours. The results are shown in the photos below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

both the formulations were not changed/converted to a clear solution form at room temperature (about 25 °C).  Both the formulations according to Peracchia and the formulation by using Cremophor EL as a surfactant and Peceol in the increased amount (50 wt.%) were thus unable to solve the problem of performed additional processing, such as heating the compositions stored under refrigerated conditions in semi-solid form.
6. In contrast, the present composition exists in a clear solution form at room temperature and it changes to a clear solution form when allowed to stand at room temperature after being stored at 4 °C.  The specification, in Experimental Example 1-(1), describes that when the claimed composition was stored at 4 °C for 8 hours and then allowed to stand at 25 °C for 72 hours, the composition in semi-solid was converted to a clear solution form at 25 °c within two minutes, as demonstrated by FIG. 1 in the application.  Thus, the claimed composition does not require additional processing (e.g., heating) to convert the formulation stored in a semi-solid form to a clear solution form before orally administered to the patients.
(US Patent Appl. No. 15/523,021, January 06, 2020 Declaration; hereinafter, “Declaration”) whereby modifying Peracchia’s 3-component system (Peracchia, par. [0084]) to contain 50 wt.% “Peceol” (as required by the claimed invention) would not result in the claimed composition, “wherein the pharmaceutical composition is in a clear solution form at room temperature, and wherein the pharmaceutical composition is changed to a clear solution form when it is allowed to stand at room temperature after being stored at 4 °C” (as required by claim 1).  Thus, the instant claims are distinguishable from Peracchia.






Conclusion
Claims 1-7 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611